SUPPLEMENTAL ACTION
This action supersedes the Office action mailed 7/22/12, which did not specifically address claims added in the preliminary amendment filed 6/25/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “demodulation unit” in claim 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shuichi et al. JP Publication No. 2006-222817 (English machine translation referenced below) in view of Alon U.S. Patent App. Pub. No. 2015/0263852.
Regarding claims 13 and 16, Shuichi discloses a communication apparatus, performing a method, comprising: a receiver (reception processing unit 13 – Fig. 4) configured to receive first control information (i.e. switching timing that controls transmission by the antennas is notified to the radio station - p. 4, fifth ¶), and a target symbol (signals received via antenna C – Fig. 4); a demodulation unit configured to demodulate the target symbol (via reception processing unit 13; see p. 4, sixth ¶), wherein an amplitude of the target symbol is considered at least one target amplitude, the first control information includes timing of changing the at least one target amplitude corresponding to an amplitude of the target symbol, as switching timing that controls transmission by the antennas at a transmitting end is notified to the radio station (see p. 4, fifth ¶) and the switching timing of transmission antennas corresponds to timing of changing the target amplitude as the switching results in a signal amplitude/strength variation, as “the signal strength received by switching the plurality of antennas is compared for each sampling time”  and “a binarized secret key is generated based on size-compared information” (see first ¶ under Tech-Solution – p. 2), the target symbol is obtained by encrypting a modulation symbol generated from bits by the target amplitude, as encryption unit 18 at a transmitter encrypts the transmission data using a key that controls the amplitude of the data signal (see p. 5, second ¶), and the target symbol received is demodulated based on the first control information, as the information transmitted to the receiver regarding switching is utilized by the receiver for demodulation in  reception processing unit 13 (see p. 4, ¶¶ 5, 6; p. 6, ¶ 2).
[Note: as a matter of claim interpretation, certain elements of the “wherein” clause (i.e. the target symbol is obtained by multiplying a modulation symbol generated from bits by the at least one target amplitude”) do not limit the claimed receiver apparatus since it occurs at a transmitter (see MPEP § 2111.04.I.).  Nevertheless, for compact prosecution purposes, various elements will be addressed.]  While Shuichi discloses that encryption is performed on data to be transmitted using a secret key binary sequence (p. 5, second ¶), Shuichi does not show that this encryption is a multiplication.  Alon discloses a standard encryption operation that involves multiplying input data by a secret key to produce encrypted data (see ¶ [0025]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ an encryption operation involving multiplying a symbol by an encryption key, as disclosed by Alon, in the communication apparatus of Shuichi, as multiplying transmitted data with a binary key is a known technique, and would yield predictable results (see MPEP § 2143 I.A.).
Regarding claim 17, Shuichi discloses that a target amplitude applied to the target symbols is selected according to a timing of changing the target amplitude, as the binary sequence is generated based on the magnitude of signal strength (see p. 4, fifth ¶).
Regarding claims 18-20, the claim recitations that “the reference of the at least one target amplitude is an amplitude of a demodulation reference signal” (claim 18), “the reference of the at least one target amplitude is an amplitude of the modulation symbol” (claim 19) and “the reference of the at least one target amplitude is an amplitude of a reference resource element” (claim 20) are extensions of the limitation of base claim 13 regarding first control information including “at least one of” a number of features.  Since, in the above rejection, first control information is addressed by the feature of “a timing of changing the target amplitude,” the feature regarding a “reference of the at least one target amplitude” and further definition of such “reference” is not a required claim feature when the first control information only includes “a timing of changing the target amplitude.”
Regarding claims 21-23, the claim recitations that “the unit of applying the at least one target amplitude corresponds to one or more multiple resource elements” (claim 21), “the unit of applying the at least one target amplitude corresponds to one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols” (claim 22) and, “the unit of applying the at least one target amplitude corresponds to one or more multiple resource blocks” (claim 23), are extensions of the limitation of base claim 13 regarding first control information including “at least one of” a number of features.  Since, in the above rejection, first control information is addressed by the feature of “a timing of changing the target amplitude,” the feature regarding a “unit of applying the at least one target amplitude” and further definition of such “unit” is not a required claim feature when the first control information includes “a timing of changing the target amplitude.”
Regarding claim 24, Shuichi discloses that the timing of changing the amplitude performed via switching operation may be periodic as the switching may occur at the same interval (see p. 4, fifth ¶).
Regarding claim 25, Shuichi discloses that the timing of changing the amplitude performed via switching operation may be aperiodic as it may be random (see p. 4, fifth ¶).
Regarding claim 26, Shuichi discloses that the communication apparatus transmits first control information, the first control information includes timing of changing the target amplitude, as the switching timing that controls transmission by the antennas is notified to the other radio station (see p. 4, fifth ¶).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shuichi et al. in view of Sasaoka et al. JP Publication No. 2018-137702 (English machine translation referenced below) and Alon.
Regarding claim 15, Shuichi discloses a communication method, comprising: a transmitter (transmission processing unit 11 – Fig. 3) transmitting a constant amplitude signal (see p. 5, fifth ¶: “a signal having a constant amplitude defined for measurement is transmitted from the antennas”) from three or more transmit antennas (see p. 6, sixth ¶: “the number of antennas…may be three or more”); a controller (transmission processing unit 11, which performs transmission processing – see p. 4, fourth ¶) controlling the constant amplitude signal, based on channel information (derived from signal received by reception processing unit 13 and generated by binary sequence generation unit 14 – see p. 4, seventh ¶) and a target symbol [transmission data]; and a modulation unit configured to generate a modulation symbol from bits (i.e. transmission data provided to encryption unit 18), wherein the target symbol is generated by multiplying the modulation symbol by an amplitude coefficient as encryption unit 18 encrypts the transmission data using a key (see p. 5, second ¶), where the encryption key corresponds to the amplitude coefficient, as signal strength received by switching the plurality of antennas is compared for each sampling time, and a binarized secret key is generated based on the size-compared information (first ¶ under Tech-Solution – p. 2 of Engl. translation).
Shuichi does not expressly disclose that a phase of the constant amplitude signal is controlled, based on the channel information and the target symbol.
Sasaoka discloses a communication apparatus performing a method, comprising: a transmitter (transmission station – Fig. 1) configured to transmit a constant amplitude signal from three or more transmit antennas (see ¶ [12], Fig. 1), and configured to control a phase of the constant amplitude signal based on channel information and a target symbol, as a channel coefficient is used to determine the phases applied to transmission signals (¶ [20]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the phase adjustment method of Sasaoka, in the system of Shuichi, as such a technique offers increased security measures (see Sasaoka, abstract).
Further, while Shuichi discloses that encryption is performed on data to be transmitted using a secret key binary sequence (p. 5, second ¶), Shuichi does not expressly show that this encryption is a multiplication operation.  Alon discloses a standard encryption operation that involves multiplying input data by a secret key to produce encrypted data (see ¶ [0025]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ an encryption operation involving multiplying a symbol by an encryption key, as disclosed by Alon, in the communication apparatus of Shuichi, as multiplying is a known technique for encrypting transmitted data using a binary key, and would yield predictable results (see MPEP § 2143 I.A.).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                 9/13/2022